EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per claim 18:
The computer-implemented method of claim [[17]]16, further comprising: marking a level 0 (L0) way predictor table with one or more indicators that a plurality of cache lines associated with the cache store all “0s”; and reducing power consumption of the cache by shutting off cache read access for the plurality of cache lines associated with the cache using the L0 way predictor table.

Conclusion
A.	Allowable Subject Matter
Claims 1-16 and 18 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “indexing into a row of a way predictor table using metadata and the virtual address associated with the load instruction; indexing into a column of the way predictor table using the virtual address; matching information stored at the row and the column of the way predictor table to a location of a cache line; and predicting the location of the cache line within the LI data cache based on the information match”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 11 in the instant application is the combination with the inclusion in these claims that “searching a way predictor table using the metadata and the virtual address associated with the load instruction; and simultaneously with the searching, looking up a translation lookaside buffer (TLB) and cache tags of the LI data cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 16 in the instant application is the combination with the inclusion in these claims that “information learned using hardware prefetches prior to a load instruction; detecting a miss in a level 0 (LO) way predictor table and a hit in the LI way predictor table; and refreshing the LO way predictor table using metadata stored in the LI way predictor table, wherein refreshing includes learning and storing one or more locations of a group of cache lines using the metadata stored in the LI way predictor table”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

/JAE U YU/Primary Examiner, Art Unit 2135